Exhibit 10.26

Executive Officer Compensation Information – 2014 Salaries and Target Bonus
Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s executive officers currently employed
by the Company for the 2014 performance period:

 

Named Executive Officer

   2014 Annual Base Salary    2014 Target Bonus Percentage(1)

Ronald W. Barrett, PhD

   $500,000    90%

Chief Executive Officer

     

Vincent J. Angotti

   $439,202    60%

Executive Vice President, Chief Operating Officer

     

Gregory T. Bates, DVM

   $346,080    40%

Senior Vice President of Regulatory Affairs and Quality

     

Gianna M. Bosko

   $364,487    40%

Senior Vice President, Chief Legal Officer and Secretary

     

William G. Harris

   $380,271    40%

Senior Vice President of Finance and Chief Financial Officer

     

Richard K. Kim, MD

   $365,000    40%

Senior Vice President of Clinical Development and Medical Affairs and Chief
Medical Officer

     

David R. Savello, PhD

   $373,450    40%

Senior Vice President of Development Operations

     

 

(1) Represents a percentage of 2014 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.